Tilson, Judge:
This appeal to reappraisement has been submitted for decision upon a stipulation to the effect that the issue herein is the same as in United States v. Kohlberg, C. A. D. 88, and that the market value or price at the date of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is the appraised value, less any amount added under duress.
On the agreed facts I find and hold the proper dutiable export value of the merchandise covered by this appeal is the value found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.